DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11-13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Langhammer (2226002) in view of Simonetti (9222050).
In reference to claim 1, Langhammer discloses a frangible firearm projectile, comprising: 
a frangible projectile body consisting essentially of a compacted mixture of metal powders that forms at least 90 wt% of the frangible projectile body (page 3, column 1, lines 5-17, powdered copper and powdered tin). Thus, Langhammer discloses the claimed invention, except for wherein the frangible firearm projectile includes an anti-sparking agent configured to reduce a propensity for the frangible firearm projectile to 
However, it is noted that Langhammer discloses that, after sintering, the projectile is impregnated with an oil-based, liquid lubricant (column 3, lines 23-25). Simonetti teaches that it is known to provide an oil-based, liquid lubricant, suitable for use as a firearm barrel lubricant, with an anti-wear additive in the form of boric acid. Simonetti teaches that boric acid is added to the lubricant in order to provide anti-wear, extreme pressure and/or friction properties, and to inhibit rust and corrosion (column 2, lines 50-54; column 10, lines 16-30). Further, it is within the knowledge-base of those having ordinary skill in the art that a lubricated projectile serves to lubricate a firearm’s barrel as the projectile travels through the barrel, in order to prevent carbon build-up, rust, and corrosion; lubricated projectiles distribute a thin film of lubricant along the inside of the barrel, and exhibit reduced friction therewith. Thus, it would have been obvious to a person of ordinary skill in the art to utilize an oil-based, liquid lubricant composition containing boric acid, as taught by Simonetti, as the lubricant that impregnates the projectile of Langhammer, in order to provide the lubricant with anti-wear, extreme pressure and/or friction properties, and to inhibit rust and corrosion.
In reference to claim 2, Langhammer in view of Simonetti (the modified Langhammer) the claimed invention, as set forth above.
In reference to claim 3, Langhammer discloses the claimed invention, as set forth above in the reference to claim 1 (“impregnates”).
In reference to claim 6, the modified Langhammer makes obvious the claimed invention, except for wherein the boric acid forms 0.5-5 wt% of the frangible projectile. 
In reference to claims 7 and 11-13, the modified Langhammer makes obvious the claimed invention, as set forth above (Langhammer, page 3, column 1, lines 5-17; density of Cu = 8.96 g/cc, density of tin = 7.31 g/cc; tin and copper make up the vast majority projectile, and a person of ordinary skill in the art would at once envisage that the projectile density is at least 6.5 g/cc).

In reference to claim 15, the modified Langhammer makes obvious the claimed invention, except for the casing, propellant, and primer. However, the examiner takes Official Notice that it is well known to form a firearm cartridge by at least partially disposing a projectile within a casing having a propellant and primer therein, in order to provide a self-contained ammunition cartridge suitable for use in a variety of modern firearms. Thus, it would have been obvious to a person of ordinary skill in the art to form a firearm cartridge by at least partially disposing the projectile, made obvious by the modified Langhammer, within a casing having a propellant and primer therein, in order to provide a self-contained ammunition cartridge suitable for use in a variety of modern firearms.
In reference to claim 22, the modified Langhammer makes obvious the claimed invention, as set forth above in the references to claims 1-3.


s 1, 4, 8-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (2012/0308426) in view of Simonetti.
In reference to claim 1, Perez discloses a frangible firearm projectile, comprising: 
a frangible projectile body consisting essentially of a compacted mixture of metal powders that forms at least 90 wt% of the frangible projectile body (at least paragraphs 5-7, 45, and 46); and 
wherein the frangible firearm projectile includes an anti-sparking agent configured to reduce a propensity for the frangible firearm projectile to produce sparks upon striking a target after being fired (paragraph 66 discloses that reduced sparking is achieved through the use of a coating applied to the projectile; paragraph 63 discloses that the coating can be a lubricating material); 
Thus, Perez discloses the claimed invention except for wherein the anti-sparking agent includes at least one of boric acid and a borate; Perez remains silent as to the composition of the disclosed lubricating material (lubricant). Simonetti teaches that it is known to form a lubricant, suitable for use as a firearm barrel lubricant, with an anti-wear additive in the form of boric acid. Simonetti teaches that boric acid is added to the lubricant in order to provide anti-wear, extreme pressure and/or friction properties, and to inhibit rust and corrosion (column 2, lines 50-54; column 10, lines 16-30). Further, it is within the knowledge-base of those having ordinary skill in the art that a lubricated projectile serves to lubricate a firearm’s barrel as the projectile travels through the barrel, in order to prevent carbon build-up, rust, and corrosion; lubricated projectiles distribute a thin film of lubricant along the inside of the barrel, and exhibit reduced 
In reference to claim 4, Perez in view of Simonetti makes obvious the claimed invention, as set forth above.
In reference to claim 8, Perez in view of Simonetti makes obvious the claimed invention (Perez: at least paragraph 47).
In reference to claims 9 and 10, Perez in view of Simonetti makes obvious the claimed invention (Perez: paragraph 108 discloses an exemplary metal powder mix reading on the claims; paragraphs 45 and 47 make clear that other metal powder mixtures are possible).
In reference to claim 14, Perez in view of Simonetti makes obvious the claimed invention (Perez: mixture of metal powders disclosed in at least paragraphs 45, 47, and 108; density disclosed in paragraph 54; paragraph 98 discloses the particulate fracture characteristics of the claim).
In reference to claim 15, Perez in view of Simonetti makes obvious the claimed invention, except for the casing, propellant, and primer. However, the examiner takes Official Notice that it is well known to form a firearm cartridge by at least partially disposing a projectile within a casing having a propellant and primer therein, in order to provide a self-contained ammunition cartridge suitable for use in a variety of modern firearms. Thus, it would have been obvious to a person of ordinary skill in the art to form a firearm cartridge by at least partially disposing the projectile, made obvious by Perez .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641